DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over David et al (U.S. Pub #2017/0368210), in view of Kim et al (U.S. Pub #2017/0309795).
	With respect to claim 1, David teaches
  	a method for producing a light emitting device, comprising: 
preparing a fluorescent member composition containing a resin, a first fluorescent material, a second fluorescent material, and a third fluorescent material, the first fluorescent material, the second fluorescent material, and the third fluorescent material each emitting light (Paragraph 119, the composition can include the first phosphor, second phosphor, and additional phosphor)

as excited by light emitted from a light emitting element having a light emission peak wavelength in a range of 380 nm to 420 nm (Paragraph 48), and 

and then arranging and curing the fluorescent member composition on the light emitting element, so as to form a fluorescent member, 
…
the second fluorescent material containing at least one fluorescent material selected from the group consisting of a fluorescent material having a composition represented by the following formula (III), a fluorescent material having a composition represented by the following formula (IV), a fluorescent 49 material having a composition represented by the following formula (V), a fluorescent material having a composition represented by the following formula (VI), and a fluorescent material having a composition represented by the following formula (VII): 
(Lu,Y,Gd,Tb)s(Al,Ga)5O12:Ce (III) 
(Ca,Sr,Ba)8MgSi4Ols(F,Cl,Br)2:Eu (IV)  (Paragraph 113-114)

    PNG
    media_image1.png
    12
    198
    media_image1.png
    Greyscale
 
(La,Y,Gd)3(Al,Si)6N11:Ce (VI) (Paragraph 119)
(Ba, Sr, Ca,Mg)2SiO4: Eu(VII) (Paragraph 113)
the third fluorescent material containing at least one fluorescent material selected from the group consisting of a fluorescent material having a composition represented by the following formula (VIII), a fluorescent material having a 
(Sr,Ca)AlSiN3:Eu (VIII) (Paragraph 71)
(Ca,Sr,Ba)2Si5N8:Eu (IX) (Paragraph 114-115)
(Sr,Ca)LiAl3N4:Eu (X) (Paragraph 118)

David does not teach that
the first fluorescent material containing at least one fluorescent material selected from the group consisting of a fluorescent material having a composition represented by the following formula (I) and a fluorescent material having a composition represented by the following formula (II): 
(Ca,Sr,Ba,Mg)10(PO4)6(F,Cl,Br,I)2:Eu (I) 
(Ba,Sr,Ca)3MgSi2O8:Eu (II) 
Kim teaches a first fluorescent material can have a composition
(Ca,Sr,Ba,Mg)10(PO4)6(F,Cl,Br,I)2:Eu (I) (Paragraph 99)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a first fluorescent material in the fluorescent resin composition of David having the composition as taught by Kim in order to achieve the predictable result of a blue wavelength phosphor. 
David does not teach a molded body for mounting the light emitting element, and mounting the light emitting element on the molded body.
Kim teaches a molded body for mounting the light emitting element, and mounting the light emitting element on the molded body (Paragraph 81-83). It 

David does not teach that the materials are mixed to make a content of the first fluorescent material of 1.0% by mass or more and 50.0% by mass or less, a content of the second fluorescent material of 45.0% or more and 99.0% by mass or less, and a content of the third fluorescent material of 0% by mass or more and 50.0% by mass or less, relative to the total mass of the first fluorescent material, the second fluorescent material, and the third fluorescent material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the first, second, and third fluorescent materials in the claimed relative mass % because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 233).  See also MPEP 2144.05 II.


With respect to claim 2, David teaches that the light emitting element has a light emission peak wavelength in a range of 400 nm to 410 nm (Paragraph 36).
claim 3, David and Kim teach that the first fluorescent material has an emission peak wavelength in a range of 430 nm to less than 485 nm as excited by the light from the light emitting element (i.e. the blue wavelength band fluorescent material taught by Kim, Paragraph 99), 
the second fluorescent material has an emission peak wavelength in a range of 485 nm to less than 610 nm as excited by the light from the light emitting element (i.e. the green/yellow wavelength band fluorescent material taught by David), and 
the third fluorescent material has an emission peak wavelength in a range 50 of 610 nm to 780 nm as excited by the light from the light emitting element (i.e. the red wavelength band fluorescent material taught by David).
With respect to claim 4, David teaches that the light emitting device has a spectral distribution having a proportion of an integral value over a wavelength range of 380 nm to 420 nm of 35% or less when an integral value over a wavelength range of 380 nm to 780 nm is normalized to 100% (Paragraph 34).
With respect to claim 5, David teaches that the light emitting device emits light having a general color rendering index Ra of 80 or more (Paragraph 78), or the light emitting device emits light having a specialty color rendering index R12 of 50 or more.
With respect to claim 6, David teaches that the light emitting device emits light having a specialty color rendering index R9 of 10 or more (Paragraph 79).

7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over David and Kim, in view of Andrews et al (U.S. Pub #2014/0021493).
With respect to claim 7 and 14, David does not teach that the method further comprises: preparing a reflective member composition containing an oxide having a reflectance at 405 nm of 50% or more and a resin, and arranging and curing the reflective member composition in the molded body to expose a side surface of the light emitting element mounted on the molded body out of the reflective member composition, so as to form a reflective member.
Andrews teaches preparing a reflective member composition containing an oxide having a reflectance at 405 nm of 50% or more (Paragraph 57-58) and a resin (Paragraph 58), and 
arranging and curing the reflective member composition (Paragraph 107-108) in the molded body to expose a side surface of the light emitting element mounted on the molded body out of the reflective member composition, so as to form a reflective member (Fig. 6, 36);
the oxide contains at least one selected from the group consisting of yttrium, zirconium, aluminum, and titanium (Paragraph 57-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a reflective member in the molded body of David and Kim as taught by Andrews in order to increase the luminous flux of the device (Paragraph 50-51).


Allowable Subject Matter
Claims 8-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826